DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,296,496. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward solar array protection by using a soluble conductor (fuse) that is triggered by a switched heater, with the difference between the two sets of claims being only minor variations in recited scope that are not seen to involve an inventive step when the abilities of persons are taken into full consideration. Claim 1 of the patent recites: A protection circuit comprisinq: a plurality of electrically connected photovoltaic units; a protection element provided on a current path between the plurality of photovoltaic units; and a switch for activatinq the protection element; wherein the protection element includes: an insulating substrate, a first electrode and a second electrode provided on the insulating substrate and connected in series with a current path of the photovoltaic units; a soluble conductor connected between the first and second electrodes; and a heat-generator provided on the insulating substrate and the conduction of which is controlled by the switch; wherein the heat generated by the heat-generator blows the soluble conductor to interrupt the current path of the photovoltaic units.  Claim 1 of this Application recites: A protection circuit comprising: a plurality of electrically connected photovoltaic units; a protection element provided on a current path between the plurality of photovoltaic units; and a switch for activating the protection element, wherein the protection element has a soluble conductor connected in series to a current path between the photovoltaic units, and a heat-generator a conduction of which is controlled by the switch, wherein the heat-generator and the switch are connected in series, wherein the heat-generator and the switch are connected in parallel with the soluble conductor and the current path between the photovoltaic units, and wherein the switch is operated to energize the heat-generator to interrupt the current path of the photovoltaic units. The removal of limitations related to the use of an insulating substrate as part of the interrupt device is not seen to be an inventive step because many mounting arrangements are known in the art to implement a heated fuse(soluble conductor) arrangement.
The dependent claims in both claim groups recite features that are conventional practice in the art in protected photovoltaic system and the instant claims in this Application are not seen to involve an inventive step when compared the limitations recited in the dependent claims of the patent.
Allowable Subject Matter
Claims 2 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the above mentioned claims, the use of a heat-generator switch capable of separately setting a voltage of the input system and a voltage of the output system, has not been taught or been fairly suggested by the prior art of record.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
October 4, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836